                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
                                      ______

CLIFTON TERRON LEE,

                    Petitioner,                   Case No. 1:19-cv-595
v.                                                Honorable Robert J. Jonker
JOHN DAVIDS,

                    Respondent.
____________________________/

                                          ORDER

             In accordance with the opinion entered this day:

             IT IS ORDERED that Petitioner’s motion to stay the petition and hold it in

abeyance (ECF No. 4) is DENIED.

             IT IS FURTHER ORDERED that a certificate of appealability is DENIED.



Dated:   August 16, 2019
                                                  Robert J. Jonker
                                                  Chief United States District Judge
